              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARC JACQUES,                           :
   Petitioner,                          :
                                        :     No. 1:19-cv-1454
      v.                                :
                                        :     (Judge Rambo)
WARDEN USP LEWISBURG,                   :
   Respondent                           :

                              MEMORANDUM

      On August 21, 2019, pro se Petitioner Marc Jacques (“Petitioner”), who is

currently incarcerated at the United States Penitentiary in Atwater, California (“USP

Atwater”), initiated the above-captioned action by filing a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 (Doc. No. 1) and a memorandum of law

in support (Doc. No. 2) while he was incarcerated at USP Lewisburg. Petitioner

challenges the decision of a Disciplinary Hearing Officer (“DHO”) who found him

guilty of a violation of Code 104, possessing a dangerous weapon. In an Order dated

September 5, 2019, the Court granted Petitioner leave to proceed in forma pauperis

and directed Respondent to show cause why Petitioner should not receive the relief

he seeks. (Doc. No. 7.) Respondent filed a response on September 25, 2019,

asserting that Petitioner’s § 2241 petition should be dismissed. (Doc. No. 10.) To

date, Petitioner has filed neither a traverse nor a motion seeking an extension of time
to do so. Accordingly, because the time period for filing a traverse has expired,

Petitioner’s § 2241 petition is ripe for disposition.

I.    BACKGROUND

      Petitioner is currently serving a life sentence for possession with intent to

distribute cocaine base imposed by the United States District Court for the Southern

District of Florida. (Doc. No. 10-2 at 3.) On May 8, 2018, while incarcerated at

USP Lee, Petitioner was issued Incident Report #3121968, charging him with a

violation of Code 104, possession of a dangerous weapon. (Doc. No. 2 at 1; Doc.

No. 10-2 at 7.) Petitioner appeared before a DHO for a hearing on June 20, 2018.

(Doc. No. 10-2 at 7.) The DHO found that Petitioner had committed the Code 104

violation as charged and sanctioned him with fifteen (15) days of disciplinary

segregation, 270 days’ loss of commissary privileges, and 180 days’ loss of email

privileges. (Id.) Petitioner received a copy of the DHO’s report on August 14, 2018.

(Id.) He subsequently exhausted his administrative appeals regarding this Incident

Report.   (Doc. No. 2 at 6.)      He was subsequently transferred to the Special

Management Unit (“SMU”) at USP Lewisburg. (Doc. No. 10-2 at 3.)

      Petitioner filed the instant § 2241 petition on August 21, 2019. (Doc. No. 1.)

In his § 2241 petition, Petitioner argues that his due process rights were violated

because he was not timely served with the incident report and because it was

                                           2
“fraudulently written.” (Id. at 6.) Specifically, Petitioner maintains that he did not

receive a copy of the Incident Report until May 24, 2019 because it was “[claimed]

to have been suspended due to it having been [referred] to the FBI for criminal

prosecution.” (Doc. No. 2 at 1, 3.) According to Petitioner, the FBI declined

prosecution on May 15, 2018, and he should have received a copy of the Incident

Report within twenty-four (24) hours of that date. (Id. at 3.) Petitioner also suggests

that the Incident Report was never actually referred to the FBI. (Doc. No. 1 at 7.)

Finally, Petitioner suggests that he was “denied the right to have the requested video

[surveillance] viewed by his” staff representative. (Doc. No. 2 at 6.) As relief,

Petitioner asks that the Court expunge the Incident Report “or direct the appropriate

BOP agency to do so.” (Id. at 8.)

II.   DISCUSSION

      Liberty interests protected by the Fifth Amendment may arise either from the

Due Process Clause itself or from statutory law. Torres v. Fauver, 292 F.3d 141 (3d

Cir. 2002). It is well settled that “prison disciplinary proceedings are not part of a

criminal prosecution and the full panoply of rights due a defendant in such

proceedings does not apply.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974).

Nevertheless, the Supreme Court has held that that there can be a liberty interest at




                                          3
stake in disciplinary proceedings in which an inmate loses good conduct time. Id.

at 557.

      In the instant case, Petitioner fails to assert a cognizable due process claim

because the disciplinary sanctions he received do not implicate a liberty interest

protected by the Due Process Clause. See Leamer, 288 F.3d at 542 (affirming the

dismissal of a habeas petition where the imposed disciplinary sanctions did not result

in the loss of good conduct time). To invoke the Due Process Clause, Petitioner

must identify a liberty interest that has been violated. See Wilkinson v. Austin, 545

U.S. 209, 221 (2005). As noted above, prisoners are entitled to due process only

where the disciplinary action results in the loss of good conduct time or when a

penalty “imposes atypical and significant hardship on the inmate in relation to the

ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484 (1995).

      Here, Petitioner does not allege that he lost any good conduct time because of

the DHO’s finding that he committed the Code 104 violation. Indeed, Petitioner’s

disciplinary record confirms that the DHO did not sanction him with the loss of any

good conduct time because Petitioner is serving a life sentence. (Doc. No. 10-2 at

7.) Instead, the DHO sanctioned Petitioner with fifteen (15) days of disciplinary

segregation, 270 days’ loss of commissary privileges, and 180 days’ loss of email

privileges. (Id.) Such sanctions did not result in any atypical or significant hardships

                                           4
to Petitioner and, therefore, do not implicate protected liberty interests. See, e.g.,

Robinson v. Norwood, 535 F. App’x 81, 83 (3d Cir. 2013) (placement in

administrative segregation for days or months at a time does not implicate a

protected liberty interest); Levi v. Holt, 192 F. App’x 158, 160 (3d Cir. 2006) (loss

of various privileges does not invoke due process protections); Jones v. Thomas, No.

3:13-cv-3105, 2014 WL 3113420, at *4 (M.D. Pa. July 7, 2014) (concluding that

temporary placement in disciplinary segregation and temporary loss of commissary

and telephone privileges do not implicate protected liberty interests); Gonzelez v.

Zickenfoose, No. 3:13-cv-2716, 2014 WL 257850, at *3 (M.D. Pa. Jan. 23, 2014)

(temporary loss of email privileges does not implicate a protected liberty interest).

Accordingly, because the outcome of Petitioner’s disciplinary proceeding did not

affect his good conduct time and, therefore, has no impact on the fact or length of

his sentence or confinement, Petitioner cannot maintain his due process challenge

under § 2241. See Castillo v. FBOP FCI Fort Dix, 221 F. App’x 172, 175 (3d Cir.

2007); Leamer, 288 F.3d at 540-42.




                                          5
III.   CONCLUSION

       For the foregoing reasons, the Court will dismiss Petitioner’s petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) An appropriate

Order follows.



                                       s/Sylvia H. Rambo
                                       SYLVIA H. RAMBO
                                       United States District Judge

Dated: February 11, 2020




                                         6
